         

Exhibit 10.1
Pike Electric Corporation
Director Compensation Summary*
(Effective as of the December 2009 Annual Meeting of Stockholders)
Each director, who is considered “independent” within the meaning of
Section 303A.02 of the New York Stock Exchange Listed Company Manual, will
receive the following compensation for service on the board of directors: (i)
$70,000 in shares of restricted stock upon election to the Board at the annual
stockholders’ meeting vesting in full on the first anniversary of the grant
date; (ii) an annual retainer of $25,000 in cash payable in quarterly
installments; (iii) $1,000 in cash for each board meeting attended; (iv) $500 in
cash for each committee meeting attended; and (v) reimbursement of reasonable
expenses incurred for attending board and committee meetings. In addition, the
lead independent director will receive an annual retainer of $15,000, the chair
of the Audit Committee will receive an annual retainer of $15,000, and the
chairs of the Nominating and Governance Committee and the Compensation Committee
each will receive an annual retainer of $10,000. All such retainers will be paid
in quarterly installments.
Any director who is initially appointed or elected to the board of directors
other than at the annual meeting of stockholders will receive a restricted stock
grant upon such appointment or election calculated on a pro rata basis based
upon the period between the date of such appointment or election and the
anticipated date of the next annual meeting of stockholders.
Directors who are not determined to be “independent” as defined above will
receive no compensation for serving as directors.

      *   Amended and adopted by the Board of Directors on October 29, 2009.


 

 